Citation Nr: 0948235	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-40 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for 
bronchial hyperreactivity asthma.

2. Entitlement to service connection for a panic disorder.

3. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his father and a friend


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to October 
1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in St. Petersburg, Florida, which continued a 30 percent 
evaluation for bronchial hyperreactivity asthma and denied 
service connection for PTSD and anxiety attacks.

Subsequent to the issuance of the June 2008 supplemental 
statement of the case (SSOC), the Veteran submitted 
additional evidence which was not considered by the RO.  The 
Veteran has waived RO consideration of that evidence.  The 
Board may consider the appeal.  38 C.F.R. § 20.1304 (2009).

In October 2009, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. During the course of this appeal, the Veteran's FEV-1 is 
shown to be 120 percent, his FEV-1/FVC shown to be 107 
percent, and his asthma has not required monthly visits to a 
physician or intermittent courses of systemic 
corticosteroids.

2. The preponderance of the evidence is against a finding 
that the Veteran's panic disorder had its onset in service or 
is otherwise related to his active military service.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for 
bronchial hyperreactivity asthma are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic 
Code 6602 (2009).

2. The Veteran's panic disorder was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  

During the pendency of the appeal, the VCAA notice 
requirements were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  A May 2006 letter provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), vacated and remanded by, Vazquez-Flores v. 
Shinseki, --- F.3d ----, 2009 WL 2835434 (Fed. Cir. Sep 04, 
2009).  Recently, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the notice 
described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes, and that that the statutory scheme does not 
require "daily life" evidence for proper claim 
adjudication.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  Thus, any error 
related to the aforementioned is harmless.  Here, the Veteran 
was given proper notice of the Vazquez-Flores requirements in 
a May 2008 letter and was given ample opportunity to respond.

Subsequent to the issuance of the May 2006 and May 2008 
letters, the Veteran's claims were readjudicated in a June 
2008 supplemental statement of the case (SSOC).  Thus, there 
was no deficiency in notice and a harmless error analysis is 
not necessary.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  A request for the Veteran's Social Security 
Administration records returned a negative response, and the 
Veteran was notified accordingly in an August 2008 letter.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

In this case, although the Veteran has provided evidence of a 
current panic disorder, the Board must deny the claim because 
of a lack of evidence of an inservice incurrence.  The Board 
concludes an examination is not needed in this case because 
the only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  
Such evidence is insufficient to trigger VA's duty to provide 
an examination.  The U.S. Court of Appeals for Veterans 
Claims has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that 
"'reflect[ed] that he suffered an event, injury[,] or 
disease in service' that may be associated with [his] 
symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

The duty to assist by conducting a thorough and 
contemporaneous examination of the veteran also extends to 
claims for increased ratings.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  In addition, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).  The RO provided the Veteran an appropriate VA 
examination in January 2005.  An additional examination was 
scheduled in April 2008.  While it appears that this 
examination was cancelled because the Veteran either failed 
to report or withdrew his request, the Board finds that the 
duty to assist has nonetheless been met here.  Significantly, 
there is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  Moreover, the Veteran testified as to the 
severity of his disability at the October 2009 Travel Board 
hearing, and the symptoms he reported did not show that his 
asthma had increased in severity since the January 2005 
examination.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since 
an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  The Board finds the examination report to 
be comprehensive and sufficient in assessing the severity of 
the Veteran's disability.  In this regard, it is noted that 
the opinion rendered by the examiner is supported by 
objective and clinical findings and addresses the relevant 
rating criteria.  The Board, therefore, concludes that the 
2005 examination report is adequate upon which to base the 
decision in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) (when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran seeks an increased rating for his service-
connected bronchial hyperreactivity asthma, currently 
evaluated as 30 percent disabling.  For the reasons that 
follow, the Board finds that a higher rating is not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected bronchial hyperreactivity 
asthma is rated under Diagnostic Code 6602 for bronchial 
asthma.  Under Diagnostic Code 6602, FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
daily inhalational or oral bronchodilator therapy, or; 
inhalational anti-inflammatory medication, is rated 30 
percent disabling.  FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; at least monthly visits to 
a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids, is rated 60 percent 
disabling.  FEV-1 less than 40-percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications, is rated 100 percent 
disabling.  A Note to Diagnostic Code 6602 provides that, in 
the absence of clinical findings of asthma at the time of 
examination, a verified history of asthmatic attacks must be 
of record.  38 C.F.R. § 4.97. 

The Veteran was afforded a VA examination in January 2005 to 
assess the severity of his bronchial hyperreactivity asthma.  
At the examination, he reported frequently coughing and 
clearing his throat, with no productive sputum.  He denied 
hemotysis and anorexia.  The Veteran indicated that he 
previously had asthma symptoms only with physical activity, 
but over the last six to eight months, there had been an 
increase in his asthmatic symptoms.  Specifically, there had 
been increased nocturnal cough and wheezing, and increased 
wheezing and shortness of breath with less exertion.  He was 
unable to do most significant physical activities due to his 
worsening symptoms.  He had increased the use of his 
albuterol to at least five times a week, and continued to 
take his Serevent twice a day.  It was reported that his 
baseline functional status appeared to return almost to 
normal in between attacks, however the attacks were occurring 
more frequently.  The Veteran had not been hospitalized for 
this condition since service separation and had not had any 
episodes of incapacitation due to this problem.  

On physical examination of the chest, it was noted that there 
was no kyphosis or scoliosis.  The Veteran did not have 
wheezing or crackles, and there was no right ventricular lift 
or JVD.  There was normal S1 and S2, but no murmurs, rubs or 
gallops.  A pulmonary function tests (PFT) revealed FVC of 
112 percent predicted, FEV-1 of 120 percent predicted, and 
FEV-1/FVC of 107 percent predicted.  It was noted that flow 
volume loops were adequate for interpretation and that 
spirometry demonstrated a normal FEV-1, FVC and ratio with a 
significant increase in FEV-1 post bronchodilator challenge.  
Lung volumes showed an increased RV and RV/TLC.  Diffusing 
capacity not corrected for hemoglobin was increased.  The 
impression was an essentially normal PFT.  The examiner noted 
that the PFT showed bronchial hyperresponsiveness consistent 
with asthma; however, the FEV-1 was normal and response to 
bronchodilators was a 12 percent change which indicated the 
minimum for the diagnostic criteria for responsiveness to 
bronchodilators.  The examiner observed that the Veteran's 
history was consistent with asthma but that it was as likely 
as not that his subjective complaints were somewhat out of 
proportion to the objective findings.  

VA treatment records since the examination indicate that the 
Veteran continues to use inhalers daily and that he gets the 
prescriptions refilled on a regular basis.  A VA treatment 
record dated in September 2007 notes that there were no 
symptoms of exacerbation of asthma.  The Veteran testified at 
the October 2009 Travel Board hearing that he uses a CPAP 
machine three or four nights a week.  He also indicated that 
he has sought hospital treatment for his asthma about three 
times within the last five years.  

Taking into account all relevant evidence of record, the 
Board finds that an increased rating is not warranted for the 
Veteran's service-connected bronchial hyperreactivity asthma.  
As noted above, in order to warrant a higher rating of 60 
percent, the Veteran would need to have either an FEV-1 of 
between 40 to 55 percent predicted, an FEV1/FVC of 40 to 55 
percent, or require monthly visits to a physician or 
intermittent courses of systemic corticosteroids.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602.  In this case, the Veteran's 
FEV-1 is shown to be 120 percent and FEV-1/FVC to be 107 
percent, well above the levels required to establish 
entitlement to an evaluation in excess of 30 percent.  
Indeed, the PFT discussed above revealed an essentially 
normal level of functioning.  Additionally, while VA 
treatment records reflect treatment with various asthma 
medications, including Mometasone, an inhaled corticosteroid, 
as well as Albuterol, Formoterol, Levalbuterol and 
Salmeterol, there is no indication of treatment with any 
systemic (oral or perenteral) corticosteroids.  Nor is there 
is any evidence of monthly visits to a physician for required 
care of exacerbations.  Furthermore, it is noted that the 
severity of the Veteran's disability based on his subjective 
complaints does not appear to be supported by the objective 
evidence of record.  

The Board acknowledges the Veteran's contention that he 
deserves a higher rating for his bronchial hyperreactivity 
asthma.  The Veteran can attest to factual matters of which 
he has first-hand knowledge, e.g., that he gets severe asthma 
attacks.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding the severity of his disability are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  While the Veteran is competent to report what comes 
to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994).  Therefore, he cannot provide a competent opinion 
regarding the severity of his service-connected disability.

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the Veteran's asthma is not 
inadequate.  His complained-of symptoms are those 
contemplated by the rating criteria. There are no symptoms 
left uncompensated or unaccounted for by the assignment of a 
schedular rating.  It does not appear that the appellant has 
an "exceptional or unusual" disability; he merely disagrees 
with the assigned evaluation for his level of impairment.  In 
other words, he does not have any symptoms from his service-
connected disorder that are unusual or are different from 
those contemplated by the schedular criteria.  The available 
schedular evaluations for that service- connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.

Furthermore, the Board has considered the rule for staged 
ratings.  Fenderson, supra; Hart, supra.  However, as the 
evidence does not show that the criteria for a rating in 
excess of 30 percent have been met at any time during the 
period on appeal, the Board concludes that staged ratings are 
inapplicable.

In light of the foregoing, the Board concludes that an 
increased rating for bronchial hyperreactivity asthma is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

III. Service Connection

The Veteran contends that he has a panic disorder as a result 
of active service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychoses, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

As an initial matter, the Board notes that medical evidence 
establishes that the Veteran has a current disability.  VA 
treatment records that the Veteran has received psychiatric 
treatment for various conditions, including a panic disorder 
that is complicated by alcohol abuse.  In light of these 
findings, the Board finds that there is medical evidence of a 
current disability, thereby satisfying the first element of 
service connection.  See Hickson, supra. 

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The Board has reviewed the 
Veteran's service medical records and finds them to be silent 
for any complaints, treatment, or diagnosis of an anxiety 
disorder or panic attacks.  Other than treatment for 
psychological dependency on crystal meth, cocaine and 
alcohol, there is no evidence of any psychiatric problems 
during service.  In addition, there is no evidence of 
psychosis within the first year following separation.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

None of the other medical evidence of record links the 
Veteran's current panic disorder to active service.  Aside 
from alcohol abuse, there is no evidence of a psychiatric 
disorder for many years following service separation.  This 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Given the amount of time that has 
passed between service and the earliest documented evidence 
of panic attacks and an anxiety disorder, and the fact that 
the claims folder completely lacks any medical opinion or 
indication that the Veteran's panic disorder is related to 
his active duty, the Board concludes that service connection 
is not warranted for a panic disorder.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a panic disorder.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchial hyperreactivity asthma is denied.

Entitlement to service connection for a panic disorder is 
denied.


REMAND

The Veteran contends that he currently has PTSD as a result 
of combat service in the Persian Gulf.  After a thorough 
review of the claims folder, the Board finds that the record 
is not sufficiently developed to ensure an informed decision.  

Initially, the Board notes that the Veteran is a combat 
veteran, as shown by the Combat Action Ribbon listed on his 
DD Form 214.  He has submitted a medical statement from the 
North Florida Medical Clinic, which states that he has been 
diagnosed with PTSD.  Treatment records from VA and the Vet 
Center are also indicative of PTSD.  

The record reflects that the Veteran was previously scheduled 
for a VA psychiatric examination in August 2005.  Under 
unusual circumstances as described in the claims file, this 
examination was cancelled.  While it appears that the 
examination was rescheduled in April 2008, it is unclear why 
this examination was not held.  VA notes indicate that the 
Veteran wished to "withdraw claim until June 2008."  At the 
October 2009 Travel Board hearing, the Veteran testified that 
he would be willing to report if he were scheduled for a new 
examination.  As the Board finds that an examination is 
necessary to make a decision on the claim, this issue must be 
remanded to the Agency of Original Jurisdiction (AOJ) to 
schedule the Veteran for a new examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board further observes that the most recent VA treatment 
records associated with the claims file are from January 
2008.  Given the passage of time, and as this case is being 
remanded for an examination, the AOJ now has the opportunity 
to obtain any outstanding records of psychiatric treatment 
from VA medical facilities.

Accordingly, the case is REMANDED for the following action:

1. The Agency of Original Jurisdiction 
(AOJ) should obtain all outstanding 
psychiatric treatment records from VA 
medical facilities from January 2008 to 
the present.

2. The AOJ should schedule the Veteran 
for a psychiatric examination to assess 
the current nature and etiology of his 
claimed PTSD.  The entire claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner must note in the examination 
report that the claims folder was 
reviewed in conjunction with the 
examination.  The examiner should render 
an opinion as to whether the Veteran has 
PTSD based on the DSM-IV criteria and, if 
so, whether the PTSD is at least as 
likely as not (i.e., to at least a 50:50 
degree of probability) related to combat 
service, or whether such a relationship 
is unlikely (i.e., less than a 50:50 
degree of probability).  The examiner 
should provide a complete rationale for 
any opinion provided.

3.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for PTSD.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


